Citation Nr: 1643712	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.

2.  Entitlement to VA survivors' death pension benefits.

3.  Entitlement to VA nonservice-connected disability pension benefits, for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the former spouse of a veteran (the Veteran) who had active duty service from September 1960 to September 1980.  The Veteran died in September 1999.  The appellant is seeking status as the surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the VA Pension Management Center at the RO in St. Paul, Minnesota.

In August 2016, the appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  At the time of the Veteran's death there was not a valid marriage between the Veteran and the appellant.  

2.  The appellant does not have basic eligibility as a VA claimant regarding the claims of entitlement to DIC based on service connection for the cause of death of a veteran, entitlement to VA survivors' death pension benefits, and VA accrued benefits.  


CONCLUSIONS OF LAW

1.  The claim for DIC based on the cause of death of a veteran lacks legal merit.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A(a), (b), (g), 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.312 (2016).

2.  The claim for VA survivors' death pension benefits lacks legal merit.  38 U.S.C.A. §§ 101(3), 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.3 (2016).

3.  The claim for VA accrued benefits lacks legal merit.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen previously denied claims of entitlement to DIC and accrued benefits, and is seeking entitlement to VA survivors' death pension benefits.  Although the issues developed by the RO involve claims for these specific VA benefits, the Board observes that each of the claims relies on a determination of basic eligibility as a claimant for VA benefits.  In other words, as a prerequisite to the award of DIC benefits, accrued benefits, and VA survivors' death pension benefits, the appellant must first establish that she is a claimant who is entitled to seek such benefits under VA law.  

The Veteran died in September 1999.  The immediate cause of death as listed on the death certificate was sepsis, occurring days prior to death, which was due to or as a consequence of chronic pancreatitis, occurring years prior to death, which was due to or a consequence of severe malnutrition, occurring days prior to death.

At the time of the Veteran's death, service connection was in effect for lumbar compression-fracture residuals of L2, degenerative joint disease of the bilateral ankles, hypertension, and residuals of an inguinal herniorrhaphy.  

The RO denied a claim for DIC and accrued benefits in a May 2000 rating decision.  At the time of the May 2000 decision, the RO had determined by administrative decision of January 2000 that, although the Veteran and appellant were divorced in 1983, a common-law marriage had subsequently been established under Colorado law.  The claim was denied based on the lack of any nexus between the cause of death and the Veteran's service or his service-connected disabilities.  

With respect to the January 2000 administrative decision, it would appear from a review of the record that the decision was made as a prerequisite to, and in furtherance of, the May 2000 rating decision, and is therefore a component of that decision.  There is no indication that the administrative decision was ever separately promulgated.  There is no notice letter announcing that decision and no indication that the appellant was ever provided a copy of that decision.  The Board finds that the administrative decision was essentially subsumed by the May 2000 rating decision which was sent to the appellant by notice letter dated June 2, 2000.  Pertinent to this appeal, the Board is not bound by any determination made in the May 2000 rating decision or the January 2000 administrative decision, and is not precluded from reaching a different determination regarding the validity of the marriage between the Veteran and appellant at the time of his death.  

There is no dispute that the appellant was married to the Veteran in January 1960 or that the marriage was terminated by divorce in September 1983.  The appellant has however argued in hearing testimony and written statements, as supported by third-party affidavits, that subsequent to the divorce, she continuously cohabited with the Veteran for many years, and that she and the Veteran held themselves out to be a married couple.  

The term surviving spouse means a person of the opposite sex who is a widow or widower provided the marriage meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50.  

The Board notes that, under VA law, the requirement of a valid marriage cannot be substituted directly by continuous cohabitation.  Thus, there must have been valid marriage at the time of the Veteran's death in order for the appellant to be considered an eligible claimant for the benefits she seeks.  

However, a period of continuous cohabitation may be relevant to determining whether there was a common-law marriage under the law of the state in which the cohabitation occurred.  The Board has considered the possibility that, notwithstanding the undisputed divorce in 1983, there might have been a valid common-law marriage established subsequently.  The appellant has asserted that she lived together with the Veteran after the divorce in Tennessee and Colorado.  

VA regulations provide that the term "marriage" means a marriage that is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1(j). 

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship. 38 C.F.R. § 3.205(a) (6).  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  Id.

A common law marriage cannot be established in Tennessee.  See Andrews v. Signal Auto Parts, Inc., 492 S.W.2d 222, 223 (Tenn. 1972); Smith v. North Memphis Savings Bank, 89 S.W. 392 (Tenn. 1905). 

However, common law marriage in Colorado can be established by the mutual consent or agreement of the parties to be husband and wife, followed by a mutual and open assumption of a marital relationship.  People v. Lucero, 747 P.2d 660, 663 (Colo. 1987). 

Consent or agreement must be manifested by conduct that gives evidence of the mutual understanding of the parties.  The existence of common law marriage has come to depend to a very great extent upon the duration and character of the relationship between the parties.  The two factors that most clearly show an intention to be married are cohabitation and a general understanding or reputation among persons in the community which the couple lives that the parties hold themselves out as husband and wife.  Specific behavior that may be considered includes maintenance of joint banking and credit accounts, purchase and joint ownership of property, the use of the man's surname by the woman, the use of the man's surname by children born to the parties, and the filing of joint tax returns.  People, 747 P.2d at 665.

In this case, the appellant was married to the Veteran for 23 years and has retained the Veteran's surname.  The appellant has also submitted affidavits of individuals who claim to have known them to be married and to have held themselves out to the community as husband and wife subsequent to the divorce.  However, as will next be discussed, there is also substantial and convincing evidence in the record which directly contradicts these assertions.  

While the appellant asserts that she and the Veteran held themselves out openly as being a married couple, the Veteran maintained correspondence with VA over the years since the divorce and at no time did he represent himself as having a spouse.  A January 1985 VA Form 21-686c (Declaration of Marital Status), completed by the Veteran, clearly lists his marital status as "DIVORCED."  A May 1986 VA Form 5655 (Financial Status Report) also lists his marital status as "DIVORCED."  A March 4, 1987, VA Form 21-686c (Declaration of Marital Status) not only lists his marital status as "DIVORCED," the Veteran also responded "no" to whether he lived with his former spouse.  This not only contradicts her assertion that they held themselves out as a married couple, but also directly contradicts her assertion that they cohabited continuously or near-continuously after the divorce. 

A June 4, 1997, VA Form 21-526 (Veteran's Application for Compensation and/or Pension) lists the Veteran's marital status as "DIVORCED," and, when asked for the present address of his former spouse, he responded "unknown."  This again contradicts the appellant's assertion of cohabitation.  

A May 18, 1998, VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant) lists the Veteran's marital status as "NOT MARRIED."  This directly contradicts the appellant's assertion that they held themselves out to the community as married.  

While the appellant has submitted a life insurance policy on the Veteran's life which lists her as a beneficiary, the Board notes that the policy was taken out in 1973, a time at which there is no dispute that they were still married.  She has also submitted a 1998 Missouri Real Estate Tax statement listing them together as owners of what appears to be a vacant lot in Missouri, and owing $7.42 in tax on that property.  However, by her own statement, she and the Veteran both lived in Colorado at this time.  It is therefore not probative of cohabitation.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements regarding whether the Veteran and the appellant held themselves out to the community as married, the point in time in which the statement was made is important.  Because the Veteran's statements made over the course of many years were presented in the context of routine verification of his dependents, it seems likely that he would report events accurately as there was no incentive to under-report his dependents.  

In contrast, the appellant's accounts, and those submitted by acquaintances on her behalf, are presented in support of a claim for VA benefits which depend on the facts asserted in her statements.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the appellant is competent to relate events as she remembers them.  Thus, her competency is not at issue.  Rather, it is the credibility of her account which the Board finds is lacking.  The Board accords greater credibility to the Veteran's statements made repeatedly over the years between the divorce and his death, which not only affirm the uncontested fact that he was divorced, but which also affirm that he was not married since his divorce, did not contend that he was married, did not live with the appellant, and that he was, at times, not even aware of her whereabouts.  This evidence is more reliable than assertions to the contrary made by the appellant, and acquaintances of the appellant, in support of a claim for benefits.  

After a review of all of the evidence, the Board finds that a valid common-law marriage between the Veteran and the appellant did not exist at the time of his death in 1999.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The claim of entitlement to accrued benefits is made on the basis of the appellant's assertion that she is the surviving spouse of the Veteran under 38 U.S.C. § 5121(a)(2)(A); 38 C.F.R. § 3.1000(a)(1).  The claim for VA survivors death pension benefits is made on the basis of her assertion that she is the surviving spouse under 38 U.S.C.A. §§ 1541; 38 C.F.R. §§ 3.3(b)(4).  The claim for DIC benefits is made on the basis that she is the surviving spouse of the Veteran under 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312.  As the Board has determined that she is not the surviving spouse, basic eligibility for the benefits sought has not been established.  

In light of the Board's finding regarding basic eligibility for VA benefits, the claims of entitlement to DIC, death pension, and accrued benefits, must be denied as a matter of law as appellant does not have basic eligibility as a VA claimant for the benefits she seeks.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to her under the Veterans Claims Assistance Act of 2000 (VCAA); Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained all pertinent records in this case and the appellant has not identified any additional outstanding evidence that is necessary for a fair adjudication of these claims.  There is also no issue pertinent to this appeal which requires a medical opinion, as the claim is being denied on the basis of the appellant's status as a VA claimant.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the appellant was informed as to the basis for the RO's denial of her claims, and she was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.





ORDER

DIC based on service connection for the cause of death of a veteran is denied.

VA survivors' death pension benefits are denied.

VA nonservice-connected disability pension benefits, for accrued benefits purposes, are denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


